            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TERRELL WILSON,                     :
    Plaintiff                       :
                                    :           No. 1:18-cv-1965
           v.                       :
                                    :           (Judge Rambo)
WARDEN EBBERT, et al.,              :
   Defendants                       :

                                ORDER

     AND NOW, on this 16th day of April 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss and/or motion for summary judgment (Doc.
        No. 24) is GRANTED;

     2. The Court ADOPTS the Report and Recommendation (Doc. No. 32) of
        Magistrate Judge Carlson;

     3. Plaintiff Terrell Wilson’s motion for summary judgment (Doc. No. 11) is
        DENIED;

     4. The Clerk of Court is directed to enter judgment in favor of Defendants
        Warden Ebbert and SIS Officer Buebendorf and against Wilson; and

     5. The Clerk of Court is directed to CLOSE this case.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
